DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Chen being used in the current rejection.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2017/0272983 to Oyman (“Oyman”) in view of US PG Pub 2017/0171287 to Famaey (“Famaey”) and US PG Pub 2012/0042090 to Chen (“Chen”).
Regarding claim 1, “A method comprising: determining, by the computing device, the element is associated with a value in the manifest description presentation, wherein the value indicates the element of the manifest description presentation is part of a group” reads on a method for receiving targeted media 
As to “receiving, by the computing device, second information for second supplement content for the group, wherein the second information for the supplemental content is inserted in the manifest description presentation in place of the plurality of elements” Oyman discloses (¶0019) that the client equipment inserts MPD information for the cached targeted media content items into the MPD information associated with the streaming media content in order to create a merged MPD; the merged MPD can describe the segments to be fetched for both the streaming media content and the targeted media content. The streaming 
Oyman meets all the limitations of the claim except “reviewing, by the computing device, the manifest description presentation to determine a plurality of elements that are associated with the value; sending, by the computing device, a second request to a device to resolve the plurality of elements using information from one of the elements.”  However, Famaey discloses (¶0052, claim1) that the streaming client device requests a plurality of chunks based on the request, where the chunks are defined on the basis of a manifest file comprising chunk identifiers; the client sends said request message (HTTP or WebSocket) to a first network node, wherein said first network node determines a first plurality of chunk identifiers, preferably a first plurality of URLs, associated with said first plurality of chunks on the basis of said one or more first chunk template parameters and a first chunk template, preferably an URL chunk template, comprising one or more chunk template parameters fields.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Oyman’s system by reviewing 
Combination of Oyman and Famaey meets all the limitations of the claim except “detecting, by a computing device, that an element in a manifest description presentation for a media presentation being played is being re-resolved after previously being resolved, wherein the element is previously resolved by sending a first request for supplemental content and receiving first information for first supplemental content that is inserted into the manifest description presentation.”  However, Chen discloses (¶0092, ¶0096) that based on the user request, the client device retrieves the MPD of a media presentation to determine how to access segments of representations, where (¶0051) a manifest file such as the MPD requires occasional updates; (¶0213-¶0219) updating of a previously received MPD is performed when a trick mode is used, where the client device requests and receives an updated MPD as represented in Fig. 10; (¶0218) client device required to retrieve and play back data of the advertisement media content, based on the updated MPD.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Oyman and Famaey’s systems by detecting that an element in a manifest description presentation is being re-resolved after previously being resolved as taught by Chen in order to receive data of one or 

Regarding claim 2, “The method of claim 1, wherein: the value is associated with a descriptor, and the descriptor is used to identify the plurality of elements should be resolved as the group” Oyman discloses (¶0018) that the user service description comprising MPD includes a group identification (ID) element for the various files and sessions of the targeted media content; the group ID element can be a descriptor for the various files and sessions of the targeted media content.

Regarding claim 3, “The method of claim 1, wherein: the second request is sent to resolve the plurality of elements when the value associated with the plurality of elements indicates the plurality of elements are part of the group” Oyman discloses (¶0018, claim 1) that the method decode, at the UE, a group filter element received from a server, wherein the group filter element includes group information for one or more files or sessions corresponding to targeted media content and media presentation description (MPD) information associated with the files or sessions, wherein each file and session in the group filter element is associated with a group identification (groupID) element.

claim 4, “The method of claim 3, wherein the value that is associated with the plurality of elements is equal” Oyman discloses (¶0018, claim 1) that the method decode, at the UE, a group filter element received from a server, wherein the group filter element includes group information for one or more files or sessions corresponding to targeted media content and media presentation description (MPD) information associated with the files or sessions, wherein each file and session in the group filter element is associated with a group identification (groupID) element; (¶0059) the classification and categorization information can include a group ID element or a descriptor that is attached to each advertisement with a certain uniform resource indicator (URI) and a value equaling to the context of the advertisement.

Regarding claim 5, “The method of claim 1, wherein the element is associated with default supplemental content in the manifest description presentation that should be replaced” Oyman discloses (¶0051, claim 26) that the user equipment stores the mapped targeted media content in a cache at the UE; and perform playback of the mapped targeted media content that is stored in the cache at the UE; insertion of pre-cached ads replaced the original ads.

Regarding claim 6, “The method of claim 1, wherein the element is reencountered in the manifest description presentation during a playback session for the media presentation” Oyman discloses (¶0019, ¶0066) that the client equipment inserts MPD information for the cached targeted media content items 

Regarding claim 7, “The method of claim 1, wherein the element is associated with a pod, wherein the pod is inserted between two media segments during playback of the media presentation” Oyman discloses (¶0019, ¶0034) that the targeted media content items (ads) are played at predefined placeholders while the streaming media content is being provided; the streaming media content periodically includes an empty 30-second slot in which the targeted media content item is played via the DASH client of the UE as represented in Fig. 1.

Regarding claim 8, “The method of claim 1, wherein the element is associated with a period attribute that defines the element” Oyman discloses 

Regarding claim 9, “The method of claim 1, wherein the supplemental content comprises advertisements to be inserted into the media presentation during playback” Oyman discloses (¶0050, ¶0067) that the personalized ads are inserted from a cache into the media content stream; (¶0049) personalized ads can be inserted live to a media content stream.

Regarding claim 10, “The method of claim 1, wherein information from one of the elements that is used to request the supplemental content is included in each of the plurality of elements” Oyman discloses (¶0018) that the client device listens to a broadcast channel and determines to cache certain targeted media content items (e.g., advertisements) based on the group ID elements associated with the targeted media content items and a user profile associated with the UE; the user profile can include a description of the viewing habits and/or demographical information of a user of the UE; in other words, the user profile can identify types of targeted media content that interest the user of the UE.

claim 11, “The method of claim 10, wherein sending the second request comprises: sending a single second request with the information from one of the elements; and replacing the plurality of elements in the manifest description presentation with the second information for the supplemental content that is received in response to the single second request” Oyman discloses (¶0019) that the client equipment inserts MPD information for the cached targeted media content items into the MPD information associated with the streaming media content in order to create a merged MPD; the merged MPD can describe the segments to be fetched for both the streaming media content and the targeted media content. The streaming media content and the targeted media content can be received at the UE according to the merged MPD, and Famaey discloses (¶0052, claim1) that the streaming client device requests a plurality of chunks based on the request, where the chunks are defined on the basis of a manifest file comprising chunk identifiers; the client sends said request message (HTTP or WebSocket) to a first network node, wherein said first network node determines a first plurality of chunk identifiers, preferably a first plurality of URLs, associated with said first plurality of chunks on the basis of said one or more first chunk template parameters and a first chunk template, preferably an URL chunk template, comprising one or more chunk template parameters fields.

Regarding claim 12, “The method of claim 1, further comprising: when the value is encountered in the element; reviewing other elements to determine whether the other elements include the value; and including the other elements in 

Regarding claim 13, “The method of claim 12, wherein the other elements are adjacent to the element in the manifest description presentation” Oyman discloses (¶0018, ¶0052) that each targeted media content item is associated with a group identification (ID) element and/or a descriptor; the group ID element and/or the descriptor identifies a category associated with the targeted media content item.

Regarding claim 14, see rejection similar to claim 1.

Regarding claim 15, see rejection similar to claim 2.

Regarding claim 16, see rejection similar to claim 3.

Regarding claim 17, see rejection similar to claim 5.

Regarding claim 18, see rejection similar to claim 10.

Regarding claim 19, see rejection similar to claim 11.

Regarding claim 20, see rejection similar to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425